UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8575


JOEY N. HINTON-BEY,

                  Plaintiff - Appellant,

             v.

GENE JOHNSON, Director, Virginia Department of Corrections;
HELEN F. FAHEY, Chairman Virginia Parole Board,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cv-00529-RGD-FBS)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joey N. Hinton-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joey N. Hinton-Bey appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.        Hinton-Bey v. Johnson, No. 2:08-cv-00529-RGD-FBS (E.D.

Va.    Nov.    17,   2008).       Hinton-Bey’s    motion    for    production    of

documents is denied.            We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in    the

materials      before     the    court   and   argument    would   not   aid    the

decisional process.

                                                                         AFFIRMED




                                          2